DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in reply to Applicants’ correspondence of 11/28/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 03/11/2022 Applicants elected without traverse the invention of Group I, claims 1-3 and 6 (drawn to methods of predicting).
Claims 4, 5, 7 and 8 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.

New -Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant rejection of claim 1 for including subject matter that what not particular included in the application as originally filed is relevant to the amended limitation of “performing a prescribed analysis”.  Initially it is noted that the application as originally filed does not appear to provide a particular basis for the phrase “prescribed analysis”, and there is no teaching of any “prescribing”.  The term “prescribed analysis” would seem to indicate a requirement for a separate (e.g.:  a physician) making a decision that is communicated to the patient or a clinical technician that a test should be performed.  But the application as originally filed does not teach any requirement or process in which any prescribing is made.  


Withdrawn - Claim Rejections - 35 USC § 112 - Indefiniteness
The rejections of claims under 35 USC 112 as set forth on pages 2-3 of the Office Action of 05/27/2022 are withdrawn in light of the amendments to the claims. 

New Claim Rejections - 35 USC § 112 - Indefiniteness
Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear over recitation of the limitation “by performing a prescribed analysis on the sample” because where the method is directed to any analysis step, and the claim itself does not recite or require any active step of, for example, “prescribing”, it is unclear what would differentiate the performing of any analysis step from any “prescribed analysis”.
Claim 1 is unclear over recitation of the phrase “an obtainment step for obtaining the genetic risk factor information for use in a determination step of determining whether a probability of ischemic stroke onset of the test subject is high or not, based on the presence or absence of the RNF213 p.R4810K gene variant in the detection step, and gender information of the test subject”.  It is entirely unclear what are the required practical or calculative limitations of the recited step.  The step is “an obtainment step for obtaining the genetic risk factor information”, so it appears that the result of the obtaining is “genetic risk factor information”.  The phrase recites an intended use of the information “in a determination step of determining whether a probability of ischemic stroke onset of the test subject is high or not”, and recites an element related to how a determination in that intended use is made “based on the presence or absence of the RNF213 p.R4810K gene variant in the detection step, and gender information of the test subject”, but none of these elements appear to result in obtaining the required “genetic risk factor information”.  
Claim 1 is unclear over recitation of the phrase “the prescribed analysis includes detecting Single Nucleotide Polymorphism (SNP) of 73097 G>A on a nucleotide sequence represented by SEQ ID NO:2 or detecting the amino acid substitution from arginine to lysine of the 4810th amino acid of the polypeptide encoded by the RNF213 p. R4810K gene, represented by SEQ ID NO:1”.  The phrase is unclear because the claim also recites “a detection step of detecting presence or absence of a RNF213 p.R4810K gene variant in a sample”.  So it is unclear if the claim is intended to in fact require the detection of the presence of an A allele of the SNP in a nucleic acid sequence or a lysine at the 4810th amino acid of the polypeptide, or if the absence of that content is encompassed by the claims.  This aspect of the claim is further confused by the recitation of “the genetic risk factor information when the presence of the … gene variant is detected in the detection step and the test subject is a female indicates…” because it is unclear if the claimed method is intended to in fact be limited to a female subject, and term “when” appear to make the diagnostic component of the claim conditional upon a detection that, as discussed above, is not a clearly required element of the claim.

Maintained Claim Rejections - 35 USC § 101
Modified as Necessitated by Claim Amendments
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims recite “predicting a risk of ischemic stroke onset” (e.g.: in claim 1), and the diagnosis is based on a determination of allele content, the claims are directed to an abstract idea which is the evaluation or observation of data to make a judgement.  Additionally, where the claims refer to a diagnosis “based on the presence or absence of the RNF213 p.R4810K gene variant”, the claims are directed to the a natural phenomenon which is the genotype:phenotype association.  The claims recite limitations related to the combination of genotype data and gender information, but the combination of two pieces of data is also an abstract idea, as it is the mental process of information manipulation to reach a conclusion, essentially a thought process.

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).  There are no specific practical steps related to a determined risk of onset for ischemic stroke.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of data collected by routine and conventional methods that are known in the art and are not themselves inventive (e.g.:  the specification at p.11).  And the analysis of the same genetic content within a gender identified subject was routinely practiced in the art, see for example Cecchi et al (2014).  Thus the methods of data collection are not themselves novel, but are routine and conventional in the related art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. V. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘”transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. At 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, “Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, “we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, ‘what else is there in the claims before us?’” Id. At 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “ ‘transform the nature of the claim’ into a patent-eligible application.” Id. At 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility.’
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.
Response to Remarks
Applicants have traversed the rejection of claim 1 under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception that is recited in the claim.  Applicants have argued (p.4-5 of the Remarks of 11/28/2022) that the claims are directed wholly to an abstract idea, and the practical steps of the claim (i.e.:  those elements of the claim that are not judicial exceptions) are not routine and conventional since Cecchi et al does not teaches or suggest every element of the claims.  This argument is not persuasive, because when considering any additional elements (i.e.:  those steps that are not the judicial exception(s) of the rejected claim), the only elements detecting the presence of absence of the recited gene content in a subject who has not developed ischemic stroke.  The Examiner maintains that the teachings of Cecchi et al include (as detailed in the pedigree of Figure 2), the detection of both the presence and the absence of the required mutation in phenotypically normal (i.e.:  no presence of MMD, CAD, stroke or SAH).  

Maintained Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki et al (Jan. 22, 2018; citation CC on the IDS of 03/06/2020).
It is noted that the reference is available as prior art with no exception under 35 USC 102(b)(1) where the reference includes a plurality of authors that are not inventors of the instant application, and there is no evidence explaining the involvement of the additional authors as related to the prior art reference.
Relevant to the methods of the instantly rejected claims, Okazaki et al teaches the detection of the presence of the RNF213 p.R4810K variant in subjects (relevant to claim 1), and the increased risk of atherothrombotic brain infarction in subjects with the variant, and the stratification of risk by gender where the risk is higher in women than men.

Response to Remarks
Applicants have traversed the rejection of claim 1 under 35 USC 102 as anticipated by the cited prior art.  Applicants have argued (p.5-6 of the Remarks of 11/28/2022) that the claim includes the limitation “the prescribed analysis includes detecting Single Nucleotide Polymorphism (SNP) of 73097 G>A on a nucleotide sequence represented by SEQ ID NO:2 or detecting the amino acid substitution from arginine to lysine of the 4810th amino acid of the polypeptide encoded by the RNF213 p. R4810K gene, represented by SEQ ID NO:1" , and that in the invention according to amended claim 1, the presence or absence of the RNF213p. R4810K gene variant is detected more reliably.  This argument is not persuasive because this feature of the claim is in fact provided by the reference.  See for example page 17 of the reference as provided in the IDS of 05/27/2022, which teaches finding the relevant gene content in 2.1% (and thus implicitly detecting the absence of polymorphic allele as also encompassed by the claims) of “healthy controls” (which are subject who have not developed ischemic stroke.

Withdrawn Claim Rejections - 35 USC § 103
The rejection of claim under 35 USC 103 as obvious in view of the teachings of Checchi et al is withdrawn in light of the amendments to the claims.  In particular the claims are amended to require that “the ischemic stroke is atherothrombotic brain infarction”. 

Maintained Claim Rejections - 35 USC § 103
Modified as Necessitated by Claim Amendments
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al (2017) in view of Banerjee et al (2017).
Relevant to the instantly rejected claims, Matsuda et al teaches methodological steps that include detecting the presence or absence of the RNF213 p.R4810K gene variant in male and female subjects  (e.g.:  p.1842 – Materials and methods; Figure 1), and teaches that the presence of the p.R4810K predisposes subjects to intracranial arterial stenosis or occlusion (ICAS/O).  In the instant rejection of claims it is noted that the methods of the claims encompass detecting the absence of the recited p.R4810K gene variant as well as analysis of non-affected (i.e.:  healthy) subjects, and the particular step related to developing “genetic risk information” (i.e: as recited in the final clause of claim 1) appear to be only required when the p.R4810K gene variant is present (it is noted that this aspect of the claim is addressed earlier int this Office Action as unclear under 35 USC 112).
Matsuda et al does not specifically address ischemic stroke and atherothrombotic brain infarction (e.g.:  as specified in line 11 of claim 1), but the association between ICAS/O and stroke including ATBI was known in the prior art and is discussed by Banerjee et al.
Banerjee et al teaches that intracranial atherosclerotic disease is one of the most common causes of stroke, and that thrombo-occlusion at a site of intracranial stenosis is a typical mechanism of stroke related to intracranial arterial stenosis (e.g.:  p.504 – Mechanisms of stroke in ICAD).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have determined that a subject analyzed by the methods of Matsuda et al, in which a gender is known and the p.R4810K gene variant is absent (i.e.:  the GG genotype circles in the pedigree of Figure 1 of Matsuda et al) is not at a high risk (e.g.:  relative to a subject in which the variant is present) for ischemic stroke, or in particular atherothrombotic brain infarction.  The skilled artisan would have been motivated to make such a prediction based on the expressed teachings of Matsuda et al that there is a clinical benefit in identifying risk associated with the p.R4810K variant (e.g.:  p.1845 - clinical benefit of the RNF213 p.R4810K genotyping).  The skilled artisan would have a reasonable expectation of success based on the expressed teachings of Matsuda et al that analysis of the p.R4810K variant is useful in determining risk of ICAS/O in a subject, and the teachings of Banerjee et al teaches that intracranial stenosis is associated with stroke caused by thrombo-occlusion.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 103.  Applicants’ arguments (p.7-8 of the Remarks of 11/28/2022) have been fully considered but are not persuasive to withdrawn the rejection.  Applicants’ arguments are directed to an asserted failure of a particular reference (i.e. Cecchi et al) to provide a limitation related to previously presented claim 6.  In the instant case it is noted that the maintained rejection does not rely on any teachings of the Cecchi et al reference), and the rejection of claims under 35 USC 103 as set forth on pages 9-11 of the Office Action of 05/27/2022 was made in view of the teachings of Matsuda et al in view of Banerjee et al (i.e.:  the rejection does not rely on any teachings of Cecchi et al).  Additionally it is noted that the claims, as addressed previously in this Office Action, do not clearly require the detection of particular polymorphic content in the test subject of the method, and as such it is not clear that any particular prediction is in fact required in the practice of the claimed method. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634